DETAILED ACTION
This office action is in response to the amendments and remarks filed on July 29, 2022.  
Claim 4 has been cancelled.  
Claims 6-13 were previously objected to.
Claims 1-3, 6, 12-13 and 15  have been amended.
Claims 1-3 and 6-16 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relating to a sheet alignment apparatus, a post processing apparatus, and an image forming system (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Hata, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a shaft disposed along the sheet conveyance direction and rotatably supporting the sheet leading-end aligning device, wherein the sheet leading-end aligning device is at a position at which the sheet leading-end aligning device interferes with the sheet side-end aligning device when the sheet side- end aligning device moves in a direction orthogonal to the sheet conveyance direction, wherein the sheet leading-end aligning device is configured to maintain contact with the leading end of the sheet bundle when the sheet leading-end aligning device retracts from a movement path of the sheet side-end aligning device along which the sheet side-end aligning device moves the sheet bundle to the set position, and wherein the sheet leading-end aligning device is configured to retract from the movement path of the sheet side-end aligning device by rotation around the shaft when the sheet side-end aligning device moves the sheet bundle to the set position”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 29, 2022 (i.e. pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-3, 5 and 12-16, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 6, the closest prior arts of record, Hata, do not disclose or suggest fully, among the other limitations, the additional required limitation of  “… wherein the sheet leading-end aligning device is configured to maintain contact with the leading end of the sheet bundle when the sheet leading-end aligning device retracts from a movement path of the sheet side-end aligning device along which the sheet side-end aligning device moves the sheet bundle to the set position, and wherein the sheet leading-end aligning device is configured to be biased by the sheet side-end aligning device while contacting the leading end of the sheet bundle and to move in parallel in a moving direction of the sheet side-end aligning device to retract from the movement path of the sheet side-end aligning device”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 29, 2022 (i.e. pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 8-11, the claims are depending from the independent Claim 6, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-3 and 5-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675